Title: From George Washington to Thomas Johnson, 7 August 1791
From: Washington, George
To: Johnson, Thomas



Dear Sir,
Philadelphia August 7th 1791.

I have been duly favored with your letters of the 27 & 30 of July; the last of which came to hand while the Judges of the Supreme Court were with me on an invitation to dinner.
I took this opportunity of laying your letter before the Chief Justice, (as you mentioned your having written to him and to Mr Wilson on the subject) in order that it might be communicated to the other Judges—After a few minutes consultation together, the Chief Justice informed me that the arrangement had been, or would be so agreed upon that you might be wholly exempted from performing this tour of duty at that time—and I take the present occasion to observe that an opinion prevails pretty generally among the Judges, as well as others who have turned their minds to the subject, against the expediency of continuing the Circuits of the Associate Judges, and that it is expected some alterations in the Judicial system will be brought forward at the next session of Congress, among which this may be one.
Upon considering the arrangement of the Judges with respect to the ensuing circuit and the probability of future relief from these disagreeable tours, I thought it best to direct your commission to be made out and transmitted to you, which has accordingly been done, and I have no doubt but that the public will be benefitted, and the wishes of your friends gratified by your acceptance. With sentiments of very great regard, &ca

G. Washington.

